Citation Nr: 1626761	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-47 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1995 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran was scheduled for a Board hearing in January 2012; however, she failed to appear.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

The Board remanded the Veteran's claim in August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2015 Board remand stated that "the record clearly indicates that [the Veteran] has tinnitus" and that "the RO has already conceded that the Veteran had noise exposure in service."  The Board then remanded the Veteran's claim for a VA examination and opinion that addressed direct service connection (the Veteran was not previously afforded a VA examination).  A VA document of record (Compensation and Pension Exam Inquiry) noted that the Veteran failed to report for the scheduled VA examination.  Subsequently, the Veteran submitted a statement in March 2016, which stated that the VA examination was scheduled for October 13 and that the day prior, October 12, was Columbus Day.  She stated that she called the VA Medical Center (VAMC) in Leavenworth, Kansas (where the examination presumably was scheduled) to "change my appointment because it interfered with a short notice demand of my work schedule."  The Veteran stated that "the employee that received my call in the hospital Emergency Room Admissions desk informed me that the clinic I was in need of was closed but that she would pass on my request to change the appointment via e-mail to the clinic."  The Veteran also stated that she called again the next morning "but was unable to get through right away due to the high volume of calls" and that "[w]hen I finally did reach an employee within the clinic they had not received the message that was to be relayed the day before and I was told that rescheduling was not an option but I would instead have to re-file the appeal from the beginning."  In addition, a May 2016 Written Brief Presentation from the Veteran's representative stated that "[t]he Veteran is prepared to report and is willing and able to report for an exam."  

Reviewing the Veteran's statement, it appears that she took reasonable efforts to attempt to reschedule the VA examination prior to its scheduled date, but such attempt was unsuccessful.  Based on the facts presented, the Board concludes that this claim should be remanded in order to reschedule the Veteran for the VA examination requested by the August 2015 Board remand.

In addition, the May 2016 Written Brief Presentation from the Veteran's representative stated that the representative spoke with an American Legion representative in Kansas, who stated that the Veteran "was once an employee of the Leavenworth VAMC, and he recommended that a contract exam be ordered for the Veteran to receive an unbiased evaluation given the problems in the VAMCs in Kansas."  The Written Brief Presentation further stated that "the American Legion at the Board would request same."  On remand, we forward the request.   The decision to schedule and where to schedule rests with the AOJ.         

In addition, while on remand, all outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA audiological examination.   In light of the request by the Veteran's representative, the AOJ should consider the request for a change in the location of the examination.  See May 2016 Written Brief Presentation.  (The Board merely forwards the request and makes no other determination regarding the request.)

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that tinnitus had its onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service noise exposure.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




